Exhibit 10.4

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into this 9th
day of May, 2008, by and between James K. Sanders (the “Executive”) and Hawker
Beechcraft Corporation, a Kansas corporation (the “Company”).

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of March 26, 2007 (the “Employment Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Employment Agreement
on the terms set forth herein to ensure compliance with the requirements of new
Code Section 409A; and

WHEREAS, the Executive and the Company have reviewed the terms and provisions
hereof and found them acceptable.

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements set forth herein, the parties hereby agree as follows:

1.    Certain Terminations.    Section 3.2(a) of the Employment Agreement is
hereby amended in its entirety to read as follows:

(a)    Termination by the Company other than for Cause or Disability;
Termination by the Executive for Good Reason.    If the Executive’s employment
is terminated (x) by the Company other than for Cause or Disability or (y) by
the Executive for Good Reason, in addition to the Accrued Amounts, the Executive
shall be entitled to a payment equal to 1.5 times the sum of his Base Salary at
the rate in effect immediately prior to the Termination Date plus the Target
Annual Bonus Opportunity for the year of such termination (such payments, the
“Severance Payments”). In addition, the Company shall pay the Executive a
pro-rata bonus for the year of termination, based on the actual performance of
the Company for the full year and the number of days in such year prior to and
including the Termination Date (the “Pro-Rata Bonus”), payable at the time when
annual bonuses are paid generally. The Company’s obligations to make the
Severance Payments shall be conditioned upon: (i) the Executive’s continued
compliance with his obligations under Section 4 of this Employment Agreement and
(ii) the Executive’s execution, delivery, and non-revocation of a valid and
enforceable general release of claims (the “Release”) substantially in the form
attached hereto as Exhibit A. Subject to Section 3.2(d), the Severance Payments
will be paid in equal installments on the Company’s regular payroll dates
occurring during the eighteen (18) month period beginning 30 days after the date
of termination, as specified above, provided that payment of such Severance
Payments is conditioned upon both the Executive executing the Release and the
Release becoming effective within 30 days after the Executive’s termination of
employment. The Company shall also provide continued health and welfare benefits
to the Executive and his eligible dependents until the first (1st)

 

-1-



--------------------------------------------------------------------------------

anniversary of the Termination Date, on the same basis as a then active employee
of the Company, with COBRA benefits commencing thereafter.

2.    No Acceleration.    The following provision shall be added to the
Employment Agreement as a new Section 8.12:

8.12.    No Acceleration.    Except as otherwise permitted by law, no
interpretation, modification, alteration, amendment, or complete or partial
termination of this Agreement or any provision of this Agreement shall cause or
permit acceleration of the time or schedule of any deferred compensation payment
under this Agreement.

3.    Remaining Provisions.    The remaining provisions of the Employment
Agreement shall continue in full force and effect.

4.    Construction.    The terms and provisions of this Amendment shall be
construed as part of the Employment Agreement from and after the date hereof.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

 

HAWKER BEECHCRAFT

CORPORATION

    By:   /s/ Gail E. Lehman       /s/ James K. Sanders Name:   Gail E. Lehman  
    James K. Sanders Title:   Vice President, General Counsel and Secretary    
 

 

-2-